Citation Nr: 1518911	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  08-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for T7-8 discectomy and fusion, to include as secondary to service-connected L5-S1 spondylolisthesis with fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case currently resides with the VA RO in Salt Lake City, Utah.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 videoconference hearing, which he accepted in lieu of a travel board hearing.  A transcript has been associated with the file.

The Board denied this appeal in a June 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the June 2014 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMR, the Parties agreed that a remand to the Board was warranted because an August 2012 VA medical examination did not substantially comply with one of the terms of the Board's July 2012 Remand and the examination was inadequate.  

In July 2012, the Board remanded this matter to the AOJ to obtain a medical opinion, including an opinion as to whether the Veteran's T7-8 discectomy and fusion was aggravated by his service-connected L5-S1 spondylolisthesis with fusion.  As noted by the Parties, the August 2012 VA examiner's opinion was that there was no medical evidence that the "two injuries were related in any way" and indicated that there was not a "causal relationship" between the Veteran's fusion at L5-S1 and is disc herniation of T7-8.  

Ultimately, the Parties directed that VA must obtain a new or supplemental VA medical opinion to address whether the Veteran's T7-8 discectomy and fusion was aggravated by his service-connected L5-S1 spondylolisthesis with fusion.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination by an examiner who has not previously examined him with regard to his T7-8 discectomy disability.  The examiner must review the claims file in conjunction with the examination.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's T7-8 discectomy and fusion was aggravated by his service-connected L5-S1 spondylolisthesis with fusion.  The examiner must provide a complete rationale for any opinion rendered.  The examiner is cautioned that an opinion regarding causation will not suffice.  The opinion asked for is one addressing aggravation.  

2.  After ensuring that the above opinion is adequate in light of the March 2015 JMR, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




